 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          CARMEN JOHN PERRI,                             CASE NO. C19-0110JLR

11                                Plaintiff,               ORDER TO SHOW CAUSE
                   v.
12
            WEDGEWOOD COURT III
13
            ASSOCIATES LLC,
14
                                  Defendant.
15
            The court ORDERS the parties to show cause why this matter should not be
16
     consolidated with all of the following matters for pretrial purposes or for pretrial and trial
17
     purposes: (1) Perri v. Mayflower Park Hotel Inc., No. C19-0132JLR; (2) Perri v. Moore
18
     Hotel Inc., No. C19-0149JLR; (3) Perri v. 425 Queen Anne, LLC, No. C19-0137JLR; (4)
19
     Perri v. 621 Apartments, LLC, No. C19-0139JLR; (5) Perri v. The Sorento Hotel
20
     Partnership, No. C19-0144JLR; and (6) Perri v. 2301 Third Ave. LP, No. C19-0297JLR.
21
     The court further ORDERS the parties to file their responses to this order within seven
22


     ORDER - 1
 1   (7) days of the date of this order and to limit their responses to no more than five (5)

 2   pages.

 3            Dated this 16th day of April, 2019.

 4

 5                                                     A
                                                       JAMES L. ROBART
 6
                                                       United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
